BRICKELL, C. J.
1. It is a matter of some difficulty to ascertain from the prolix statements of this bill with any degree of certainty, what relief the complainant intends to seek, or against whom it is prayed. We suppose, after a patient and careful examination, that it was intended to obtain relief against the note for one thousand dollars, made by the complainant and Ed. Parkinson, payable to John O. Parkinson, because of its fraudulent alteration by the insertion therein after its execution, without the consent of the' complainant, of words which make it bear interest from date. Assuming the allegations of the bill to be true, in reference to this matter, as must be done on demurrer, a case is presented — a right to relief — with which none of the defendants, except the Parkinsons, and perhaps Barnes, have any' connection whatever, and in which they have no interest.
2. In another aspect in which the bill may have been intended to seek relief, that of the right of the complainant as a tenant in common of the mill, to an account of the rents and profits from his co-tenants, who have had exclusive use and possession of it, it is obvious, the Parkinsons are not *459necessary or proper parties. They are not connected with this claim, have no interest in it, and no relief can be granted against them in reference to it.
8. In any of its aspects the bill seems to fall within the accepted definition of multifariousness.— Story’s Eq. Pl. § 271; 1 Dan. Ch. Pr, 334, and notes.
Let the decree be affirmed.